Judgment of Appellate Division, so far as appealed from by the State, reversed and that of Court of Claims affirmed, with costs in this court and in the Appellate Division, on the ground that the additional work of excavating rock was contemplated and covered by the contract, and was to be paid for at the contract price specified for "unclassified excavation" which, by definition, includes the excavation of rock. Judgment of Appellate Division, so far as appealed from by claimant, affirmed, without costs. No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER and FULD, JJ. Taking no part, DYE, J.